UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TONIA INGRAM,                                     :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      18-1598 (RC)
                                                  :
       v.                                         :       Re Document No.:       10
                                                  :
DISTRICT OF COLUMBIA CHILD AND                    :
FAMILY SERVICES AGENCY,                           :
                                                  :
       Defendant.                                 :

                                  MEMORANDUM OPINION

             GRANTING IN PART AND DENYING DEFENDANT’S MOTION TO DISMISS

                                      I. INTRODUCTION

       Tonia Ingram, a former employee of the District of Columbia Child and Family Services

Agency (“CFSA”), brought this lawsuit challenging discriminatory and retaliatory practices by

CFSA that she alleges eventually led to her termination. Ingram suffers from severe anxiety, and

she alleges that CFSA discriminated against her on the basis of that disability, in violation of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101–213, and D.C. Human Rights

Act (“DCHRA”), D.C. Code §§ 2-1401.01 to -1404.04. Ingram further alleges that CFSA

retaliated against her after she complained about the discrimination by terminating her

employment, in violation of the ADA and DCHRA. CFSA has now moved to dismiss Ingram’s

complaint in its entirety, arguing that Ingram has failed to exhaust her administrative remedies as

to her ADA retaliation claim, never engaged in a protected activity that would form the basis for

a DCHRA retaliation claim, and does not qualify as disabled under the ADA and DCHRA. The

Court agrees only as to the first argument. First, Ingram concedes that she has failed to exhaust

her administrative remedies as to the ADA retaliation claim, and the Court therefore dismisses it.
However, taking all inferences in her favor—as it must at the motion to dismiss stage—the Court

finds that Ingram has sufficiently alleged that she engaged in a protected activity, and it

accordingly denies the motion to dismiss Ingram’s DCHRA retaliation claim. And because

Ingram has alleged facts sufficient to plausibly infer that she was regarded as disabled by CFSA,

the Court also denies the motion to dismiss as to her ADA and DCHRA disability discrimination

claims. 1

                                II. FACTUAL BACKGROUND 2

                     A. Ingram’s Background and Employment at CFSA

        Ingram is a licensed clinical social worker with over fifteen years of experience. Compl.

¶¶ 13–14, ECF No. 1. She suffers from severe anxiety, which she was formally diagnosed with

in the 2000s. Id. ¶ 11. Ingram has been prescribed anxiety medication to help deal with the

condition and she “also seeks mental health counseling as needed.” Id. While Ingram worked at

CFSA, she mentioned her condition to some of her coworkers, including to her supervisors, but

she never informed the agency’s human resources department (“HR”) of the condition. See id.

¶ 12.

        In September 2011, Ingram was hired by CFSA as an investigator social worker. Id.

¶ 15. The position required Ingram to “assess[] and investigate[] allegations of neglect and

physical and sexual assault of children living in the District of Columbia.” Id. ¶ 16. Ingram


        1
         In her opposition, Ingram also appears to be requesting leave to amend her complaint.
Because it is unclear to the Court whether this request for leave is in the alternative to Ingram’s
other arguments, and because Ingram has neither filed a motion for leave to amend nor complied
with the meet-and-confer requirements of this Court’s local rules, see D.D.C. R. 7(m), the Court
does not address the request in this opinion. Ingram remains free to file a motion for leave to
amend her complaint if she so desires.
        2
         On a motion to dismiss for failure to state a claim, the Court accepts as true the factual
allegations in the complaint and construes them liberally in the Plaintiff’s favor. See, e.g.,
United States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000).


                                                  2
performed well on the job, obtaining a “Hero Award” in 2014 for providing excellent service and

receiving an invitation to participate in a CFSA rapid response team tackling backlogged cases in

2015. See id. ¶ 17. In 2016, Ingram was promoted to the position of supervisory social worker,

in which she would “supervis[e] a team of four Child Protective Social Workers.” Id. ¶ 19.

After her promotion, Ingram’s new supervisor became Cherlitheia Irving, a program manager at

CFSA. See id. ¶¶ 18–19.

       Ingram initially had a cordial relationship with Irving. See id. ¶ 20. While Irving was

formally assigned as Ingram’s supervisor, Ingram “did not report to her regularly” and Irving

would advise Ingram “to seek consultation with another Program Manager because Irving

supervised too many people to advise [Ingram].” Id. However, Irving and Ingram began

meeting more regularly around November 2017, at which point “the relationship began to sour.”

Id. ¶ 21. Although Irving gave Ingram a satisfactory performance evaluation in December 2017,

id. ¶ 22, she shortly thereafter began harassing her, id. ¶ 23.

       On December 11, 2017, Irving expressed doubts about Ingram’s judgment regarding a

particular case where Ingram had indicated that removal of children from their parents’ custody

might be necessary (the “Gillis case”). Id. ¶¶ 24–25. While discussing the Gillis case, Irving

accused Ingram of “failure to listen and failure to accept constructive criticism” in a “harsh and

condescending manner.” Id. ¶ 27. According to Ingram, Irving then continued to harass her

specifically because of her anxiety, “us[ing] Ingram’s anxiety as a means of controlling the

narrative of [Ingram]’s work, conduct, and performance.” Id. ¶ 32. Irving “made it appear to

others in the organization that [Ingram] was no longer able to make sound clinical decisions due

to her anxiety,” and “mocked [Ingram] by making statements to upper management that she was




                                                  3
‘running around acting anxious.’” Id. Irving also “falsely accused [Ingram] of harassing and

chastising workers because she suffers from anxiety.” Id. ¶ 33.

       On December 13, 2017, Ingram reached out to Elizabeth Muffoletto, a program

administrator at CFSA. See id. ¶¶ 31, 35. Ingram “recounted the details of the harassment

caused by Irving” but “noted that there was no altercation, rather there was a difference in

opinion and a discussion with respect to the Gillis Case.” Id. ¶¶ 36–37. She told Muffoletto that

“this was the first time she had a removal case with Irving as supervisor, it was messy, and Irving

was unsupportive.” Id. ¶ 37. And she asked Muffoletto if she could be moved from Irving’s

supervision to another program manager, because “she perform[ed] better under” the other

program manager, who was more supportive. Id. ¶ 39. Muffoletto denied the transfer of

supervision. See id. Muffoletto also told Ingram that she “was acting paranoid and that her

thoughts were all over the place,” which Ingram explained was because her anxiety “was getting

bad and she was having difficulties articulating her thoughts.” Id. ¶ 38.

       On January 12, 2018, Ingram had a supervision meeting with Irving. See id. ¶ 43. After

the meeting became contentious, Irving called Muffoletto into her office to “observe [Ingram’s]

behavior.” Id. ¶ 45. Irving accused Ingram of rejecting her supervision and feedback, see id.

¶ 49, and of failing to take appropriate notes in her cases, id. ¶ 50. Irving also told Ingram that

she was “running around the agency acting anxious” the night of the removal in the Gillis case.

Id. ¶ 52. Irving continued to criticize Ingram’s work over the next few weeks, accusing her of,

inter alia, “lying about a case” and “not managing her social workers” on January 18, 2018, id.

¶¶ 58–59. Ingram again complained to Muffoletto, who “took no action” as a result. Id. ¶ 63.

At some later point in February, Irving “accused [Ingram] of calling and harassing her social




                                                  4
workers after hours,” which “Irving alleged . . . was . . . because [Ingram’s] anxiety caused her

an irrational desire to close out cases.” Id. ¶ 69.

       The relationship between Irving and Ingram ultimately got so bad that “Irving began to

take notes of every conversation with [Ingram] to create a ‘paper trail,’” with Ingram herself

“taking her own notes to paint a more accurate picture of the situation.” Id. ¶ 74. On March 9,

2018, Ingram “participated in a focus group with court-appointed monitors” and “briefly

informed them about her ongoing issue with Irving.” Id. ¶ 74. On March 14, Ingram was

informed by CFSA HR that she would be terminated, with no explanation for the termination

other than the fact that she was an at-will employee. Id. ¶ 78. Ingram was placed on

administrative leave starting March 15, and was formally terminated on March 29, 2018. See id.

¶¶ 78–80.

                                      B. Procedural History

       Ingram filed a formal charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on March 23, 2018. See id. ¶ 2. On April 5, 2018, the EEOC issued

Ingram a right to sue letter. See id. ¶ 5. Ingram filed suit on July 5, 2018, bringing claims for

disability discrimination and retaliation under both the ADA and DCHRA. See id. ¶¶ 84–95.

CFSA has now moved to dismiss the entire complaint for failure to state a claim. See Def.’s

Mem. Supp. Mot. Dismiss, ECF No. 10. Ingram has filed an opposition, see Pl.’s Mem. Opp’n

Mot. Dismiss, ECF No. 12, and CFSA has filed its reply, see Def.’s Reply, ECF No. 13. The

motion is now ripe for consideration.

                                    III. LEGAL STANDARD

       To prevail on a motion to dismiss for failure to state a claim, a plaintiff need only provide

a “short and plain statement of [her] claim showing that [she is] entitled to relief,” Fed. R. Civ. P.




                                                      5
8(a)(2), that “give[s] the defendant fair notice of what the . . . claim is and the grounds upon

which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (second alteration in

original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A motion to dismiss under Rule

12(b)(6) “tests the legal sufficiency of a complaint” under that standard; it asks whether the

plaintiff has properly stated a claim. Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

In considering such a motion, the complaint must be construed “liberally in the plaintiff’s favor

with the benefit of all reasonable inferences derived from the facts alleged.” Stewart v. Nat’l

Educ. Ass’n, 471 F.3d 169, 173 (D.C. Cir. 2006) (citing Kowal v. MCI Commc’ns Corp., 16 F.3d
1271, 1276 (D.C. Cir. 1994)).

        Nevertheless, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). This means that a

plaintiff’s factual allegations “must be enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Twombly, 550 U.S. at 555–56 (citations omitted). “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements,” are therefore insufficient to

withstand a motion to dismiss. Iqbal, 556 U.S. at 678. A court need not accept a plaintiff’s legal

conclusions as true, see id., nor must a court presume the veracity of the legal conclusions that

are couched as factual allegations. See Twombly, 550 U.S. at 555.

                                          IV. ANALYSIS

        CFSA has moved to dismiss Ingram’s entire complaint for failure to state a claim. The

agency argues that Ingram’s ADA retaliation claim fails because Ingram has not exhausted her

administrative remedies, see Def.’s Mem. Supp. 6–9, that her DCHRA retaliation claim fails




                                                   6
because she has not alleged that she took part in a protected activity, see id. at 9–11, and that her

disability discrimination claims under the ADA and DCHRA fail because she has not alleged

that she is disabled under those Acts, see id. at 4–6. As an initial matter, the Court grants the

motion to dismiss Ingram’s ADA retaliation claim because she concedes that she has failed to

exhaust her administrative remedies. See Pl.’s Mem. Opp’n 2. The Court reviews CFSA’s two

other arguments in turn. Finding neither persuasive, it denies the motion to dismiss as to both

Ingram’s DCHRA retaliation claim and her two disability discrimination claims.

          A. Ingram Has Sufficiently Alleged that She Engaged in Protected Activity

         First, the Court addresses CFSA’s argument that Ingram fails to state a retaliation claim

under the DCHRA because she “has not alleged a protected activity within the meaning of the

DCHRA.” Def.’s Mem. Supp. 9. While recognizing that Ingram complained about harassment

by Irving on several occasions, CFSA contends that she did not engage in protected activity

because she “fails to plausibly assert that her complaints to management mentioned alleged

discriminatory conduct by Irving.” Id. at 10. That argument certainly has merit, and the issue is

a close call. But, taking all inferences in Ingram’s favor at the motion to dismiss stage, the Court

finds that her allegations are sufficient—though barely—to suggest that she complained about

discrimination. The Court therefore denies CFSA’s motion to dismiss the DCHRA retaliation

claim.

         DCHRA retaliation claims are analyzed under the McDonnell Douglas burden-shifting

framework, pursuant to which a plaintiff must first establish a prima facie case of retaliation.

See, e.g., Gaujacq v. EDF, Inc., 601 F.3d 565, 577 (D.C. Cir. 2010); Carpenter v. Fed. Nat’l

Mortgage Ass’n, 174 F.3d 235 n.3 (D.C. Cir. 1999). And “[t]he elements of a retaliatory claim

are the same under the DCHRA as under the federal employment discrimination laws.” Leftwich




                                                  7
v. Gallaudet Univ., 878 F. Supp. 2d 81, 97 (D.D.C. 2012) (citing Howard Univ. v. Green, 652
A.2d 41, 45 (D.C. 1994)). To make a prima facie case of retaliation under the DCHRA, a

plaintiff must therefore allege “(1) that she engaged in protected activity; (2) that she was

subjected to adverse action by the employer; and (3) that there existed a causal link between the

adverse action and the protected activity.” Walden v. Patient-Centered Outcomes Research Inst.,

177 F. Supp. 3d 336, 343 (D.D.C. 2016) (quoting Powell v. Am. Red Cross, 518 F. Supp. 2d 24,

36 (D.D.C. 2007)).

       Protected activity “encompasses utilizing informal grievance procedures such as

complaining to management or human resources about the discriminatory conduct.” Peters v.

District of Columbia, 873 F. Supp. 2d 158, 200 (D.D.C. 2012) (citing Richardson v. Gutierrez,

477 F. Supp. 2d 22, 27 (D.D.C. 2007)). However, “[n]ot every complaint garners its author

protection.” Id. at 205 (alteration in original) (quoting Broderick v. Donaldson, 437 F.3d 1226,

1232 (D.C. Cir. 2006)). “While no ‘magic words’ are required, the complaint must in some way

allege unlawful discrimination, not just frustrated ambition.” Broderick, 437 F.3d at 1232.

       Here, CFSA argues that Ingram cannot establish her prima facie case of retaliation

because she did not engage in any protected activity. Def.’s Mem. Supp. 9–10. Although

Ingram complained to Muffoletto about Irving’s conduct on repeated occasions, CFSA contends

that the complaint does not make any allegations that Ingram complained of discriminatory

conduct specifically. See id. at 10. In her opposition, Ingram retorts that the December 13, 2017

meeting with Muffoletto was a protected activity because she complained about harassment by

Irving on the basis of Ingram’s anxiety. Pl.’s Opp’n 4. Although it is a very close call, the Court

sides with Ingram.




                                                  8
         To be sure, the complaint is very light on the details of just how much Ingram told

Muffoletto at the December 13, 2017 meeting. Some of Ingram’s allegations point to a personal

dispute unconnected to discrimination, with Ingram allegedly telling Muffoletto that her problem

with Irving came from “a difference of opinion . . . about the Gillis Case,” Compl. ¶ 37, that

Irving was “unsupportive,” id., and that Ingram wanted to be removed from Irving’s supervision

because “she perform[ed] better” under another supervisor, who was more supportive, id. ¶ 39.

But Ingram does allege that she believed at the time that “Ingram’s harassment was directed at

her because of her anxiety,” id. ¶ 32, and that she “cried as she recounted the details of the

harassment caused by Irving” at the meeting with Muffoletto, id. ¶ 36. Taking all inferences in

Ingram’s favor, it could be inferred that Ingram’s recounting of the details of harassment she

believed was caused by her anxiety would have involved disclosing this perceived discrimination

to Muffoletto. Although there are few relevant allegations for the Court to rely on, it construes

the complaint liberally and finds that Ingram has sufficiently alleged that the December 13, 2017

meeting was a protected activity at this early stage. Because CFSA does not make any other

argument for dismissal, the Court denies the motion to dismiss as to the DCHRA retaliation

claim.

                    B. Ingram Has Sufficiently Alleged that She is Disabled

         Next, the Court turns to Ingram’s disability discrimination claims pursuant to the ADA

and DCHRA. CFSA argues that the claims fail as a matter of law because Ingram has not

sufficiently alleged that she is disabled within the meaning of the two statutes. See Def.’s Mem.

Supp. 4–6. And, in a footnote, CFSA also appears to contend that Ingram’s claims should be

dismissed because she has not alleged that she requested a reasonable accommodation for her

anxiety. See id. at 6 n.4. The Court finds neither argument persuasive—indeed, CFSA appears




                                                  9
to misstate the law regarding what constitutes a disability discrimination claim. It accordingly

denies the motion to dismiss Ingram’s disability discrimination claims. 3

       As with Ingram’s DCHRA retaliation claim, both her ADA and DCHRA disability

discrimination claims are analyzed under the McDonnell Douglas burden-shifting framework.

See, e.g., Giles v. Transit Emps. Fed. Credit Union, 794 F.3d 1, 5 (D.C. Cir. 2015). To establish

a prima facie case of discrimination under both the ADA and DCHRA, a plaintiff must show

“that she was disabled within the meaning of the ADA, she was qualified for the position at issue

with or without a reasonable accommodation, and she suffered an adverse employment action

because of her disability.” Walden, 177 F. Supp. 3d at 341 (citing Giles, 794 F.3d at 5).

       ‘“Disability’ is a[] term of art . . . that carries a specific meaning.” Adams v. Rice, 531
F.3d 936, 943 (D.C. Cir. 2008). In order to qualify as disabled under the ADA, an individual

must have “(A) a physical or mental impairment that substantially limits one or more major life

activities of such an individual; (B) a record of such an impairment;” or (C) must be “regarded as

having such an impairment.” 42 U.S.C. § 12102(1). Importantly, “[a]n individual meets the

requirement of ‘being regarded as having such an impairment’ if the individual establishes that

. . . she has been subjected to [discrimination] because of an actual or perceived physical or



       3
          The Court notes that the complaint leaves unclear whether Ingram truly intended to
bring a disability discrimination claim or whether she intended to bring a claim for hostile work
environment. The complaint repeatedly references Irving’s “harassment” of Ingram, e.g. Compl.
¶ 32 (“Irving’s harassment was directed at [Ingram] because of her anxiety.”); id. ¶ 85
(“Defendant violated Plaintiff’s rights to nondiscrimination under the ADA by allowing Irving to
continue harassing Plaintiff after multiple notifications.”). And, in stating her claims for
disability discrimination, Ingram alleges that the harassment was “severe and pervasive,” id. ¶¶
86, 90, an element of a hostile work environment claim, see, e.g., Floyd v. Lee, 968 F. Supp. 2d
308, 334 (D.D.C. 2013) (noting that, to prevail on hostile work environment claim, the plaintiff
had to establish that alleged harassment was “sufficiently severe or pervasive to alter the
conditions of her employment” (quoting Grosdidier v. Broad. Bd. of Governors, Chairman, 709
F.3d 19, 24 (D.C. Cir. 2013))).


                                                 10
mental impairment whether or not the impairment limits or is perceived to limit a major life

activity.” Id. § 12102(3)(A); see also Alexander v. Wash. Metro. Transit Auth., 826 F.3d 544,

548 (D.C. Cir. 2016) (noting that a “regarded-as claim ‘does not require a showing of an

impairment that substantially limits a major life activity’” (quoting 29 C.F.R. § 1630.2(g)(3)).

And Congress has made clear that “[t]he definition of disability . . . shall be construed in favor of

broad coverage under th[e] [ADA].” 42 U.S.C. § 12102(4)(A).

       CFSA argues that an individual is disabled under the ADA when she has “a physical or

mental impairment that substantially limits one or more major life activities,” Def.’s Mem. Supp.

5 (quoting 42 U.S.C. § 12102(1)), and that Ingram has not alleged she is disabled under the ADA

because she “does not allege that her ‘severe anxiety’ substantially limits a major life activity,”

id. The obvious problem with CFSA’s argument is that it misstates the standard for what

constitutes a disability by disregarding the two other ways in which an individual can qualify as

disabled. And here, the Court agrees with Ingram that she has met that standard, at least at the

motion to dismiss stage, because there are sufficient allegations to create the inference that

CFSA regarded Ingram as disabled. Ingram alleges that Irving harassed her because of her

anxiety. See Compl. ¶ 32. She accuses Irving of using her anxiety “as a means of controlling the

narrative of [her] work, conduct and performance[,] . . . ma[king] it appear to others in the

organization that [Ingram] was no longer able to make sound clinical decisions due to her

anxiety,” and “mock[ing] [Ingram] by making statements to upper management that she was

‘running around acting anxious.’” Id. She also alleges that Irving “accused [her] of calling and

harassing her social workers after hours . . . because her anxiety caused her an irrational desire to

close out cases.” Id. ¶ 69. And she alleges that Muffoletto told her she “was acting paranoid and

. . . her thoughts were all over the place” when she discussed her concerns about Irving. Id. ¶ 38.




                                                 11
Construing the complaint liberally, these allegations create the plausible inference that CFSA

regarded Ingram’s anxiety as a mental impairment, satisfying the “regarded as” definition of

disability, see 42 U.S.C. § 12102(1)(C).

       In a footnote, CFSA also argues that Ingram “failed to allege any facts showing that at

any point she requested or required any reasonable accommodations.” Def.’s Mem. Supp. 6 n.5.

In doing so, CFSA appears to confuse the prima facie case for failure to accommodate with the

prima facie case for disability discrimination. As discussed above, establishing a prima facie

case of disability discrimination under the ADA or DCHRA does not require a plaintiff to

request a reasonable accommodation. Instead, all a plaintiff must show is “that she was disabled

within the meaning of the ADA, she was qualified for the position at issue with or without a

reasonable accommodation, and she suffered an adverse employment action because of her

disability.” Walden, 177 F. Supp. 3d at 341. Such an adverse employment action can take many

forms, including “a significant change in employment status, such as hiring, firing, failing to

promote, reassignment with significantly different responsibilities, or a decision causing

significant change in benefits.” Id. at 342 (quoting Douglas v. Donovan, 559 F.3d 549, 552

(D.C. Cir. 2009)). Whether Ingram made a request for a reasonable accommodation is therefore

not relevant to her disability discrimination claims. 4 And because CFSA does not make any




       4
          The Court once again notes that it is unclear whether Ingram intended to bring a claim
for failure to accommodate in her complaint. On one hand, Ingram formally brings claims only
for disability discrimination and retaliation. See Compl. ¶¶ 84–95. On the other hand, she
alleges that she “asked if Muffoletto could accommodate her” at the December 13, 2017
meeting, id. ¶ 39, which suggests she may have intended to make such a claim. To the extent
Ingram still intends to file a motion for leave to amend, clarifying exactly what claims she brings
would be helpful both to the Court and to the parties in efficiently resolving this case.


                                                12
other argument for dismissal, the Court denies the motion to dismiss the ADA and DCHRA

discrimination claims. 5

                                      V. CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (ECF No. 10) is GRANTED

IN PART AND DENIED IN PART. An order consistent with this Memorandum Opinion is

separately and contemporaneously issued.


Dated: August 21, 2019                                            RUDOLPH CONTRERAS
                                                                  United States District Judge




       5
          The complaint does not explicitly allege what adverse action suffered by Ingram forms
the basis for her disability discrimination claims. But CFSA fails to otherwise make any
argument as to adverse action, and it is not the Court’s role “to act as an advocate for [the
parties] and construct legal arguments on [their] behalf.” Beach TV Props., Inc. v. Solomon, 383
F. Supp. 3d 25, 33 (D.D.C. 2019) (alterations in original) (quoting United States v. Real Prop.
Identified as: Parcel 03179-005R, 287 F. Supp. 2d 45, 61 (D.D.C. 2003)). Regardless, Ingram’s
termination easily qualifies as an adverse action. See, e.g., Nat’l R.R. Corp. v. Morgan, 536 U.S.
101, 114 (2002).


                                                13